           Case 2:21-cv-00594-SM-JVM Document 7 Filed 03/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

JENNA FUGARINO,                                       DOCKET NO. 2:21-cv-00594-SM-JVM

       Plaintiff
                                                      JUDGE SUSIE MORGAN
v.

MILLING, BENSON, WOODWARD, LLP,                       MAGISTRATE JANIS VAN
                                                      MEERVELD
       Defendant.
                                             ORDER

       CONSIDERING THE MOTION of defendant, Milling Benson Woodward L.L.P., for an

extension of time to answer or otherwise plead in response to plaintiff’s Petition;

       IT IS ORDERD that defendant’s Motion is GRANTED and defendant’s time to answer

or otherwise plead in response to plaintiff’s Petition is hereby extended until and including May

3, 2021.

       New Orleans, Louisiana, this 31st day of March, 2021

                                                     _____________________________
                                                     JUDGE
